 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10       BRADLEY J. PEPER,
                                                                CASE NO. 3:20-cv-05160-BHS-JRC
11                                Plaintiff,
                                                                ORDER RENOTING IN FORMA
12                v.                                            PAUPERIS APPLICATION AND
                                                                DIRECTING PLAINTIFF TO FILE
13       PORT ORCHARD PRISON                                    A NEW PROPOSED COMPLAINT
         AUTHORITIES, et al.,
14
                                  Defendants.
15

16             This matter is before the Court on the application of plaintiff, who is incarcerated, to

17   proceed in forma pauperis in this proposed civil rights matter under 42 U.S.C. § 1983. See Dkt.

18   1. Because plaintiff is a prisoner bringing claims against governmental entities and because he

19   seeks to proceed in forma pauperis, the Court may sua sponte dismiss his claims if his proposed

20   complaint fails to state a claim upon which relief can be granted. See 28 U.S.C. §§ 1915(e),

21   1915A. However, the Court will offer plaintiff leave to amend unless amendment would be

22   futile.

23

24
     ORDER RENOTING IN FORMA PAUPERIS
     APPLICATION AND DIRECTING PLAINTIFF TO
     FILE A NEW PROPOSED COMPLAINT - 1
 1          Plaintiff’s proposed complaint states no cognizable claim under § 1983 and contains no

 2   plausible factual allegations linking a particular person to an alleged constitutional violation.

 3   The undersigned declines to rule on plaintiff’s in forma pauperis application until plaintiff has

 4   submitted a proposed amended complaint that states a colorable claim under § 1983. Failure to

 5   comply with this Order by submitting a new proposed complaint on or before April 10, 2020

 6   will result in the Court recommending denial of the in forma pauperis application and dismissal

 7   of the matter without prejudice.

 8

 9                                            BACKGROUND

10          Plaintiff alleges that he is housed at King County Jail. See Dkt. 1-1, at 2. He brings

11   claims against Port Orchard prison authorities, whom he identifies as “large Hispanic can’t miss

12   him” (apparently a corrections officer) and the sheriff; hospital personnel at three hospitals; and

13   “Fred Meyer.” Dkt. 1-1, at 3.

14          Plaintiff’s complaint is largely unintelligible, and to the extent that the Court can discern

15   any claims, it appears that he seeks to bring a claim against the corrections officer for slamming

16   his hand shut in a door, against unknown persons for beating him during incarceration, and

17   against an unknown officer for arresting and searching him in violation of the Fourth

18   Amendment. See Dkt. 1-1. Although plaintiff states that he is currently incarcerated, he alleges

19   that he was released from jail after his hand was broken. See Dkt. 1-1, at 11. He identifies

20   himself simultaneously as a pretrial, civilly committed, and immigration detainee, and as a

21   convicted and sentenced state prisoner. Dkt. 1-1, at 2.

22   ///

23   ///

24
     ORDER RENOTING IN FORMA PAUPERIS
     APPLICATION AND DIRECTING PLAINTIFF TO
     FILE A NEW PROPOSED COMPLAINT - 2
 1                                              DISCUSSION

 2          To prevail on a claim under § 1983, a plaintiff must establish that a person acting under

 3   color of state law deprived him of a right secured by federal constitutional or statutory law. See

 4   West v. Atkins, 487 U.S. 42, 48 (1988).

 5          Plaintiff fails to specifically identify any particular person acting under state law who

 6   violated his constitutional rights. His identification of certain “Port Orchard prison authorities”

 7   is inadequate. Although plaintiff names the “sheriff” at one point, he does not identify any

 8   particular actions that the sheriff took or how the sheriff was involved in the alleged beatings,

 9   false arrest, improper search, or breaking of his hand. Section § 1983 does not make defendants

10   liable for their supervisory roles alone; it requires that a defendant personally participated in the

11   alleged events. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

12          Plaintiff also names several hospitals and a private company as defendants. Although

13   private companies may be liable under § 1983, a plaintiff must plausibly allege that the entity

14   was acting under color of state law and that, if a constitutional violation occurred, the violation

15   was caused by the entity’s official policy or custom. See Tsao v. Desert Palace, 698 F.d 1128,

16   1139 (9th Cir. 2012). Plaintiff does not plausibly allege any facts to show that these entities

17   were acting under color of state law, that there was an official policy or custom at issue, or that

18   the policy or custom violated plaintiff’s constitutional rights.

19          Finally, it is unclear to the Court whether plaintiff was charged with or convicted of any

20   crime related to the allegedly false arrest and unconstitutional search. If plaintiff was convicted

21   of any particular crime related to these actions, then before he can bring his claims for violation

22   of the Fourth Amendment, he must show that his conviction was reversed, expunged, declared

23   invalid, or otherwise called into question. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).

24
     ORDER RENOTING IN FORMA PAUPERIS
     APPLICATION AND DIRECTING PLAINTIFF TO
     FILE A NEW PROPOSED COMPLAINT - 3
 1   As alleged in the complaint, the Court is unable to tell why plaintiff was searched and arrested

 2   and whether those charges were dropped, whether charges are pending, or whether plaintiff was

 3   convicted of a crime.

 4

 5                   CONCLUSION AND DIRECTIONS TO CLERK AND PLAINTIFF

 6          If plaintiff intends to continue pursuing this civil rights action in this Court, he must file an

 7   amended proposed complaint on the form provided by the Court and within the amended

 8   complaint, he must write a short, plain statement telling the Court: (1) the constitutional or federal

 9   right plaintiff believes was violated; (2) the name of the person or persons who violated the right;

10   (3) exactly what the individual did or failed to do; (4) how the action or inaction of the individual

11   is connected to the violation of plaintiff’s constitutional or federal rights; and (5) what specific

12   injury plaintiff suffered because of the individual’s conduct. See Rizzo v. Goode, 423 U.S. 362,

13   371–72, 377 (1976).

14          The amended proposed complaint must be legibly written or typed in its entirety, it should

15   be an original and not a copy, it should contain the same case number, and it may not incorporate

16   any part of the original complaint by reference. The amended complaint will act as a complete

17   substitute for the original complaint and not as a supplement. An amended complaint supersedes

18   all previous complaints. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) overruled

19   in part on other grounds, Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012). Therefore, the

20   amended complaint must be complete in itself, and all facts and causes of action alleged in the

21   original complaint that are not alleged in the amended complaint are waived. Forsyth, 114 F.3d

22   at 1474. The Court will screen the amended complaint to determine whether it contains factual

23   allegations linking each defendant to the alleged violations of plaintiff’s rights.

24
     ORDER RENOTING IN FORMA PAUPERIS
     APPLICATION AND DIRECTING PLAINTIFF TO
     FILE A NEW PROPOSED COMPLAINT - 4
 1          The Clerk is directed to send plaintiff the appropriate form for a 42 U.S.C. § 1983 civil

 2   rights complaint and a copy of this Order. The Clerk’s Office shall re-note plaintiff’s application

 3   to proceed in forma pauperis for consideration on April 10, 2020. Plaintiff shall comply with this

 4   Order by submitting his amended proposed § 1983 complaint on the form provided by this Court

 5   on or before April 10, 2020, or the undersigned will recommend denial of his in forma pauperis

 6   application and dismissal of this matter without prejudice.

 7          Dated this 12th day of March, 2020.

 8

 9

10                                                        A
                                                          J. Richard Creatura
11
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER RENOTING IN FORMA PAUPERIS
     APPLICATION AND DIRECTING PLAINTIFF TO
     FILE A NEW PROPOSED COMPLAINT - 5
